Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the Request for Continued Examination filed on 07/01/2021.
Claims 1, 7, 11, 16 and 20 have been amended.
Claims 2-3, 6, 12 and 15 have been cancelled.
Claims 1, 4-5, 7-11, 13-14 and 16-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 7-11, 13-14 and 16-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 4-5 and 7-11 are directed to a method (i.e., a process), claims 11, 13-14 and 16-19 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 20-21 are directed to a system (i.e., a machine).  Accordingly, claims 1, 4-5, 7-11, 13-14 and 16-21 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 20 includes limitations that recite an abstract idea.  Note that independent claim 20 is the system claim, while claim 1 covers a method claim and claim 11 covers the matching computer readable medium.
Specifically, independent claim 20 recites:
A system for forming an ACO, comprising:
a recommender engine comprising a processor connected to a memory configured to:
determine groups of healthcare providers that have patients in common using raw insurance claim data; 
create a chart representing the healthcare providers weighted by a number of the patients each of the healthcare providers has in common with other healthcare providers; 
present the chart on a display of the recommender engine to provide a user with a visualization of the number of the patients the healthcare providers have in common; 
detect communities of the healthcare providers within the groups using a recursive community detection process that iteratively subdivides each of the groups into multiple communities containing a smaller number of the healthcare providers than each of the groups, wherein detecting the communities comprises imposing constraints on the recursive community detection process including an in-community utilization constraint which specifies that, of all services a patient in a detected community receives, a percentage of the services comes from the healthcare providers in that detected community; 
access, by the recommender engine, a database specifying associations between the healthcare providers and contractual organizations to link the healthcare providers within the communities to one or more of the contractual organizations; 
rank the contractual organizations to which of the healthcare providers are linked based on how well the contractual organizations represent the communities of the healthcare providers; and 
identify the contractual organizations to include in the ACO based on the ranking, wherein the ranking identifies, at a contractual organization-level, the contractual organizations to write contracts with to form the ACO using the communities detected from the raw insurance claim data which is at a healthcare provider-level.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because presenting a group of healthcare providers recommended according to how many patients the healthcare providers have in common, detecting constraints of medical services provided to the patients by subdividing the healthcare providers into smaller groups within a community, accessing contractual information about the healthcare providers, ranking a medical organization based on how well the a medical organization represents the community and writing an organizational contract using insurance claims data all relate to managing personal behavior/a legal interactions between people/form of contracts.  

Furthermore, dependent claims 4-5, 7-10, 13-14, 16-19 and 21 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 21 (similarly to claims 1 and 8), this claim constitutes: (c) “mathematical concepts” because the following mathematical equation calculates a score:
       (1 +             
                
                    
                        1
                        +
                         
                        
                            
                                μ
                            
                            
                                2
                            
                        
                    
                
                *
                (
                
                    
                        p
                        a
                        r
                        t
                        i
                        c
                        i
                        p
                        a
                        t
                        i
                        o
                        n
                        %
                        *
                        c
                        o
                        v
                        e
                        r
                        %
                    
                    
                         
                        
                            
                                μ
                            
                            
                                2
                            
                        
                         
                        *
                        p
                        a
                        r
                        t
                        i
                        c
                        i
                        p
                        a
                        t
                        i
                        o
                        n
                        %
                        +
                        c
                        o
                        v
                        e
                        r
                        %
                    
                
                )
            
         )
Turning to the dependent claims, claims 4-5, 7, 13 and 16 describe what the data is such as constraints are a set of minimum number of the healthcare providers that needs to be included in each of the communities, the healthcare providers are both specialists and primary care providers, the constraints are a set ratio of the specialists to the primary care providers that needs to be communities, minimum number of healthcare providers needed in a community and associated contractual organizations, claims 9, 17, 18 describe comparing data such as organizations are ranked based on the scores, assign scores to each of the contractual organization, claims 8, 10, 14, 19 and 21 describe determining data such as assigning scores to each of the contractual organizations wherein the scores are based on participation percentage (participation%) and cover percentage (cover%) scores, wherein the participation% comprises a number of the healthcare providers a contractual organization has in common with the ACQ as a function of a number of the healthcare providers in the contractual organization, and wherein the cover% comprises the number of the healthcare providers the contractual organization has in common with the ACQ as a function of a number of the healthcare providers in the ACQ, the contractual organizations to include in the ACO comprise the contractual organizations having y highest scores, a ratio of specialist to primary care providers, and highest scored contractual organizations and calculating the scores, wherein p is an end user-tunable parameter, and claims 6-7 describe what the system is merely associated with such as associations between the healthcare 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claims 20 (similar to claims 1 and 11), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) for forming an ACO, comprising:
a recommender engine comprising a processor connected to a memory (conventional computer implementation as noted below, see MPEP § 2106.05(f)) configured to:
determine groups of healthcare providers that have patients in common using raw insurance claim data; 
create a chart representing the healthcare providers weighted by a number of the patients each of the healthcare providers has in common with other healthcare providers; 
present the chart on a display of the recommender engine (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to provide a user with a visualization of the number of the patients the healthcare providers have in common; 
detect communities of the healthcare providers within the groups using a recursive community detection process that iteratively subdivides each of the groups into multiple communities containing a smaller number of the healthcare providers than each of the groups, wherein detecting the communities comprises imposing constraints on the recursive community detection process including an in-community utilization constraint which specifies that, of all services a patient in a detected community receives, a percentage of the services comes from the healthcare providers in that detected community; 
access, by the recommender engine, a database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) specifying associations between the healthcare providers and contractual organizations to link the healthcare providers within the communities to one or more of the contractual organizations; 
rank the contractual organizations to which of the healthcare providers are linked based on how well the contractual organizations represent the communities of the healthcare providers; and 
identify the contractual organizations to include in the ACO based on the ranking, wherein the ranking identifies, at a contractual organization-level, the contractual organizations to write contracts with to form the ACO using the communities detected from the raw insurance claim data which is at a healthcare provider-level.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of a system that includes a recommender engine, a processor, a memory, a database and a display, the Examiner submits that these limitations amount to Id.). 
Claim 11 (similar to claims 1 and 20) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1, 4-5, 7-11, 13-14 and 16-21 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 4-5, 7-10 and analogous independent claim 11 with its dependent claims 13-14 and 16-19, analogous independent claim 20 with its dependent claims 21 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 20, regarding the additional limitations of the system that includes the recommender engine, the processor, the memory, 
Thus, representative independent claim 20 and analogous independent claims 1 and 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 4-5, 7-10, 13-14, 16-19 and 21 and analogous dependent claims 1, 11 and 20, there is no additional elements.
Therefore, claims 1, 4-5, 7-11, 13-14 and 16-21 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.             Determining the scope and contents of the prior art.
2.             Ascertaining the differences between the prior art and the claims at issue.
3.             Resolving the level of ordinary skill in the pertinent art.
4.             Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soulakis (US 2016/0247170 A1) in view of Wilkerson (US 2020/0265362 A1).
Claim 1:
Soulakis discloses a method for forming an Accountable Care Organization (ACO) (See [P0054, P0058] multidisciplinary collaboration of healthcare providers and accessed records formed for the purpose of improving the quality of patient care and team quality.), comprising:
determining groups of healthcare providers that have patients in common using raw insurance claim data (, Fig. 6, [P0047] The 26 patients who are identified by the rule can be associated with a total of 938 providers. There are 2,157 interactions between patients and providers, which can be termed ‘encounters’ in the database. Also, see P0064, where studies of patient and provider are data from single-source commercial or Medicare claims data and financial claims data in P0082.);
creating a chart representing the healthcare providers weighted by a number of the patients each of the healthcare providers has in common with other healthcare providers (See provider-patient network chart in Fig. 5, P0048 a relationship between providers based on their shared patients which can be created and displayed within the means of a query.);
presenting the chart on a display of a recommender engine to provide a user with a visualization of the number of the patients the healthcare providers have in common, wherein the recommender engine comprises a processor connected to a memory (In [P0084] Using the parameters determined in the graph data model, the cleaned set can be loaded into a graph database, which served as a data repository and a query engine for analysis. In [Abstract] where a memory, executed by the processor, causes to extract providers and associated encounters from the memory. See provider-patient network chart in Fig. 5, P0048 where the relationship 
detecting communities of the healthcare providers within the groups using a recursive community detection process that iteratively subdivides each of the groups into multiple communities containing a smaller number of the healthcare providers than each of the groups (See P0063, where exemplary providers are identified subdivided according to subsets of activities that the providers perform (P0116). Also see Fig. 7, show the providers (P’s) form collaboration networks based on encounters they have in common.),
accessing, by the recommender engine, database specifying associations between the healthcare providers and contractual organizations to link the healthcare providers within the communities to one or more of the contractual organizations (With records accessed (P0028) ‘cliques’ of providers can be formed, In [P0046] The clique detection algorithm was run on the network of healthcare providers sharing ≧10 patients. The number of cliques can be plotted by the number of providers in each clique in FIG. 4. A total of 12,355 cliques are identified for 1,504 providers. Other contractual organizations [P0044] such an emergency department, radiology-related providers, [P0111] outpatient or clinic.);
Although Soulakis discloses the ACO mentioned above, Wilkerson further teaches another ACO that identifies restraints imposed on patient communities, ranking and identifying how well a contractual organization represents the patient communities gathered from insurance claim data or:
wherein the detecting comprises imposing constraints on the recursive community detection process including an in-community utilization constraint which specifies that, of all services a patient in a detected community receives, a percentage of the services comes from the healthcare providers in that detected community (See Fig. 32, where group scorecard 
ranking the contractual organizations to which the healthcare providers are linked based on how well the contractual organizations represent the communities of the healthcare providers (See Fig. 32, where group scorecard, quality score and population performance is mentioned in P0152-P0154 represents how well the contractual organizations represent the communities.); and
identifying the contractual organizations to include in the ACO based on the ranking (See Fig. 14, exemplary contract provider’s evaluated performance mentioned in P0105.), wherein the ranking identifies, at a contractual organization-level, the contractual organizations to write contracts with to form the ACO using the communities detected from the raw insurance claim data which is at a healthcare provider-level (See [P0053] when a  healthcare organization enters into a payment agreement with a payer, a contract is generated that includes a variety of information or provisions, and contractual or agreement terms that all construe terms of a written agreement is to be executed based on received organizational data from one or more healthcare organizations (P0051). With raw insurance claim data as merely any insurance claim data relating to patients and healthcare providers, see claims information mentioned in P0033, P0061-P0062.)
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics before the effective filing date of the invention to modify the method, software and system of Soulakis to have identified restraints imposed on patient communities, ranking and identifying how well a contractual organization represents the patient communities gathered 
Claim 8:
Wilkerson further discloses further comprising: assigning scores to each of the contractual organizations, wherein the scores are based on participation percentage (participation%) and cover percentage (cover%) scores, wherein the participation% comprises a number of the healthcare providers a contractual organization has in common with the ACQ as a function of a number of the healthcare providers in the contractual organization, and wherein the cover% comprises the number of the healthcare providers the contractual organization has in common with the ACQ as a function of a number of the healthcare providers in the ACQ (See Fig. 2 network of management service includes providers, contract providers and other organization providers mentioned in P0046, P0049, P0051, where population data store serves as communities Fig. 2 (Items 234 and 214) for identifying, predicting and measuring. See Fig. 32, where group scorecard mentioned in P0152-P0154 represents the healthcare providers servicing patient populations with chronic diseases and surveyed patient experiences. See Fig. 14, exemplary contract provider’s evaluated performance mentioned in P0105.).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics before the effective filing date of the invention to modify the method, software and system of Soulakis to have assigning scores to each of the contractual organizations, as taught by Wilkerson, to identify opportunities to expand healthcare services and/or hire more healthcare providers needed to serve any under-serviced patient communities.
Claim 11:
Soulakis discloses a non-transitory computer-readable program product for forming an ACO, the computer program product comprising a computer readable storage medium having program instructions embodied therewith which, when executed (See P0117.), cause a computer to:
determine groups of healthcare providers that have patients in common using raw insurance claim data (, Fig. 6, [P0047] The 26 patients who are identified by the rule can be associated with a total of 938 providers. There are 2,157 interactions between patients and providers, which can be termed ‘encounters’ in the database. Also, see P0064, where studies of patient and provider are data from single-source commercial or Medicare claims data and financial claims data in P0082.);
create a chart representing the healthcare providers weighted by a number of the patients each of the healthcare providers has in common with other healthcare providers (See provider-patient network chart in Fig. 5, P0048 a relationship between providers based on their shared patients which can be created and displayed within the means of a query.);
present the chart on a display of a recommender engine to provide a user with a visualization of the number of the patients the healthcare providers have in common, wherein the recommender engine comprises a processor connected to a memory (In [P0084] Using the parameters determined in the graph data model, the cleaned set can be loaded into a graph database, which served as a data repository and a query engine for analysis. In [Abstract] where a memory, executed by the processor, causes to extract providers and associated encounters from the memory. See provider-patient network chart in Fig. 5, P0048 where the relationship between providers based on their shared patients which can be created and displayed within the means of a query.);
detect communities of the healthcare providers within the groups using a recursive community detection process that iteratively subdivides each of the groups into multiple communities containing a smaller number of the healthcare providers than each of the groups (See P0063, where exemplary providers are identified subdivided according to subsets of activities that the providers perform (P0116). Also see Fig. 7, show the providers (P’s) form collaboration networks based on encounters they have in common.),
access, by the recommender engine, database specifying associations between the healthcare providers and contractual organizations to link the healthcare providers within the communities to one or more of the contractual organizations (With records accessed (P0028) ‘cliques’ of providers can be formed, In [P0046] The clique detection algorithm was run on the network of healthcare providers sharing ≧10 patients. The number of cliques can be plotted by the number of providers in each clique in FIG. 4. A total of 12,355 cliques are identified for 1,504 providers. Other contractual organizations [P0044] such an emergency department, radiology-related providers, [P0111] outpatient or clinic.);
Although Soulakis discloses the ACO mentioned above, Wilkerson further teaches another ACO that identifies restraints imposed on patient communities, ranking and identifying how well a contractual organization represents the patient communities gathered from insurance claim data or:
wherein the detecting comprises imposing constraints on the recursive community detection process including an in-community utilization constraint which specifies that, of all services a patient in a detected community receives, a percentage of the services comes from the healthcare providers in that detected community (See Fig. 32, where group scorecard mentioned in P0152-P0154 represents the healthcare providers servicing patient populations with chronic diseases, surveyed patient experiences and satisfaction results (P0113), construe 
rank the contractual organizations to which the healthcare providers are linked based on how well the contractual organizations represent the communities of the healthcare providers (See Fig. 32, where group scorecard, quality score and population performance is mentioned in P0152-P0154 represents how well the contractual organizations represent the communities.); and
identify the contractual organizations to include in the ACO based on the ranking (See Fig. 14, exemplary contract provider’s evaluated performance mentioned in P0105.), wherein the ranking identifies, at a contractual organization-level, the contractual organizations to write contracts with to form the ACO using the communities detected from the raw insurance claim data which is at a healthcare provider-level (See [P0053] when a  healthcare organization enters into a payment agreement with a payer, a contract is generated that includes a variety of information or provisions, and contractual or agreement terms that all construe terms of a written agreement is to be executed based on received organizational data from one or more healthcare organizations (P0051). With raw insurance claim data as merely any insurance claim data relating to patients and healthcare providers, see claims information mentioned in P0033, P0061-P0062.)
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics before the effective filing date of the invention to modify the method, software and system of Soulakis to have identified restraints imposed on patient communities, ranking and identifying how well a contractual organization represents the patient communities gathered from sources such as insurance claim data, as taught by Wilkerson, to identify opportunities to 
Claim 20:
Soulakis discloses a system for forming an ACO, comprising:
a recommender engine comprising a processor connected to a memory (See P0028, provider collaboration modules used to identify ‘clique’ in provider-patient network and see P0117.), configured to:
determine groups of healthcare providers that have patients in common using raw insurance claim data (, Fig. 6, [P0047] The 26 patients who are identified by the rule can be associated with a total of 938 providers. There are 2,157 interactions between patients and providers, which can be termed ‘encounters’ in the database. Also, see P0064, where studies of patient and provider are data from single-source commercial or Medicare claims data and financial claims data in P0082.);
create a chart representing the healthcare providers weighted by a number of the patients each of the healthcare providers has in common with other healthcare providers (See provider-patient network chart in Fig. 5, P0048 a relationship between providers based on their shared patients which can be created and displayed within the means of a query.);
present the chart on a display of a recommender engine to provide a user with a visualization of the number of the patients the healthcare providers have in common, wherein the recommender engine comprises a processor connected to a memory (In [P0084] Using the parameters determined in the graph data model, the cleaned set can be loaded into a graph database, which served as a data repository and a query engine for analysis. In [Abstract] where a memory, executed by the processor, causes to extract providers and associated encounters from the memory. See provider-patient network chart in Fig. 5, P0048 where the relationship 
detect communities of the healthcare providers within the groups using a recursive community detection process that iteratively subdivides each of the groups into multiple communities containing a smaller number of the healthcare providers than each of the groups (See P0063, where exemplary providers are identified subdivided according to subsets of activities that the providers perform (P0116). Also see Fig. 7, show the providers (P’s) form collaboration networks based on encounters they have in common.),
access, by the recommender engine, database specifying associations between the healthcare providers and contractual organizations to link the healthcare providers within the communities to one or more of the contractual organizations (With records accessed (P0028) ‘cliques’ of providers can be formed, In [P0046] The clique detection algorithm was run on the network of healthcare providers sharing ≧10 patients. The number of cliques can be plotted by the number of providers in each clique in FIG. 4. A total of 12,355 cliques are identified for 1,504 providers. Other contractual organizations [P0044] such an emergency department, radiology-related providers, [P0111] outpatient or clinic.);
Although Soulakis discloses the ACO mentioned above, Wilkerson further teaches another ACO that identifies restraints imposed on patient communities, ranking and identifying how well a contractual organization represents the patient communities gathered from insurance claim data or:
wherein the detecting comprises imposing constraints on the recursive community detection process including an in-community utilization constraint which specifies that, of all services a patient in a detected community receives, a percentage of the services comes from the healthcare providers in that detected community (See Fig. 32, where group scorecard 
rank the contractual organizations to which the healthcare providers are linked based on how well the contractual organizations represent the communities of the healthcare providers (See Fig. 32, where group scorecard, quality score and population performance is mentioned in P0152-P0154 represents how well the contractual organizations represent the communities.); and
identify the contractual organizations to include in the ACO based on the ranking (See Fig. 14, exemplary contract provider’s evaluated performance mentioned in P0105.), wherein the ranking identifies, at a contractual organization-level, the contractual organizations to write contracts with to form the ACO using the communities detected from the raw insurance claim data which is at a healthcare provider-level (See [P0053] when a  healthcare organization enters into a payment agreement with a payer, a contract is generated that includes a variety of information or provisions, and contractual or agreement terms that all construe terms of a written agreement is to be executed based on received organizational data from one or more healthcare organizations (P0051). With raw insurance claim data as merely any insurance claim data relating to patients and healthcare providers, see claims information mentioned in P0033, P0061-P0062.)
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics before the effective filing date of the invention to modify the method, software and system of Soulakis to have identified restraints imposed on patient communities, ranking and identifying how well a contractual organization represents the patient communities gathered .
Claims 4, 5, 10, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soulakis (US 2016/0247170 A1) in view of Wilkerson (US 2020/0265362 A1) further in view of Ford (US 2015/0100336 A1).
Claim 4:
Soulakis and Wilkerson do not explicitly teach wherein the constraints further comprise a set minimum number of the healthcare providers that needs to be included in each of the communities.
Ford teaches that it is known in the art of healthcare management before the effective filing date of the invention to have a set minimum number of the healthcare providers that needs to be included in each of the communities to narrow the focus on appropriate peer groups within a healthcare organization. See Fig. 22 (Items 2122 and 2126) and in [P0121-P0122] The points input boxes 2122 and 2126 enable an organization to assign a number of points to, in this case, providers 2018 and endocrinologists 2024 if the designated quality measure is met, where a user can optionally set a set minimum number of the healthcare providers.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management before the effective filing date of the invention to modify the method, software and system of Soulakis and Wilkerson to have a set minimum number of the healthcare providers that needs to be included in each of the communities, as taught by Ford, to narrow the focus on appropriate peer groups within a healthcare organization.
Claim 5:
Soulakis and Wilkerson do not explicitly teach wherein the healthcare providers include both specialists and primary care providers, and wherein the constraints further comprise a set ratio of the specialists to the primary care providers that needs to be included in each of the communities.
Ford teaches that it is known in the art of healthcare management before the effective filing date of the invention to have both specialists and primary care providers, having constraints comprising a set ratio of the specialists to the primary care providers to narrow the focus on cost-saving groups within a healthcare organization. See Fig. 13 (Items 1310 1312, 1316 and 1316) and in [P0104-P0105] From table 1310, it can be seen, for example, that the organization's specialists, emergency department (ED), and nursing home are being utilized at capacity or are over capacity, where bar graph depicts a ratio and primary care physicians make up overall providers.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management before the effective filing date of the invention to modify the method, software and system of Soulakis and Wilkerson to have both specialists and primary care providers, having constraints comprising a set ratio of the specialists to the primary care providers, as taught by Ford, to narrow the focus on cost-saving groups within a healthcare organization.
Claims 10 and 19:
Soulakis and Wilkerson do not explicitly teach wherein the recommendations for the contractual organizations to include in the ACO comprise the contractual organizations having y highest scores.
Ford teaches that it is known in the art of healthcare management at the time of the invention to have the contractual organizations having y highest scores to narrow the focus on top performing groups within a healthcare organization. See Fig. 27 and in [P0138-P0139] Once the opportunity indexes for different quality measures are calculated for a provider, the different opportunity indexes can be ranked and plotted on a graphical user interface (GUI) so that the provider can identify those quality measures having the highest opportunity to improve the provider's performance incentive score.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management at the time of the invention to modify the method, software and system of Soulakis and Wilkerson to have the contractual organizations having y highest scores, as taught by Ford, to narrow the focus on top performing groups within a healthcare organization.
Claim 13:
Soulakis and Wilkerson do not explicitly teach wherein the constraints further comprise a set minimum number of the healthcare providers that needs to be included in each of the communities.
Ford teaches that it is known in the art of healthcare management before the effective filing date of the invention to have a set minimum number of the healthcare providers that needs to be included in each of the communities to narrow the focus on appropriate peer groups within a healthcare organization. See Fig. 22 (Items 2122 and 2126) and in [P0121-P0122] The points input boxes 2122 and 2126 enable an organization to assign a number of points to, in this case, providers 2018 and endocrinologists 2024 if the designated quality measure is met, where a user can optionally set a set minimum number of the healthcare providers.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management before the effective filing date of the invention to modify the method, software and system of Soulakis and Wilkerson to have a set minimum number of the healthcare providers that needs to be included in each of the communities, as taught by Ford, to narrow the focus on appropriate peer groups within a healthcare organization.
Claim 14:
Soulakis and Wilkerson do not explicitly teach the healthcare providers include both specialists and primary care providers, and wherein the constraints further comprise a set ratio of the specialists to the primary care providers that needs to be included in each of the communities.
Ford teaches that it is known in the art of healthcare management before the effective filing date of the invention to have both specialists and primary care providers, having constraints comprising a set ratio of the specialists to the primary care providers to narrow the focus on cost-saving groups within a healthcare organization. See Fig. 13 (Items 1310 1312, 1316 and 1316) and in [P0104-P0105] From table 1310, it can be seen, for example, that the organization's specialists, emergency department (ED), and nursing home are being utilized at capacity or are over capacity, where bar graph depicts a ratio and primary care physicians make up overall providers.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management before the effective filing date of the invention to modify the method, software and system of Soulakis and Wilkerson to have both specialists and primary care providers, having constraints comprising a set ratio of the specialists to the primary care providers, as taught by Ford, to narrow the focus on cost-saving groups within a healthcare organization.
Claims 7, 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Soulakis (US 2016/0247170 A1) in view of Wilkerson (US 2020/0265362 A1) further in view of D’Auria (US 2013/0332194 A1).
Claim 7:
D’Auria further discloses wherein at least one of the healthcare providers is associated with more than one of the contractual organizations (In [P0008] Receiving healthcare-related information may include receiving information related to quality of care guidelines of a pay for performance healthcare provider contract, and see Pay-For-Performance contracts motioned in P0078.).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics before the effective filing date of the invention to modify the method, software and system of Soulakis and Wilkerson to determine associations between the healthcare providers and the contractual, as taught by D’Auria, to narrow the focus on appropriate peer groups within a healthcare organization in case an overlapping of medical resources needs to be reported.
Claim 9:
D’Auria further discloses wherein the contractual organizations are ranked based on the scores (In [P200] Identifying one or more corrective measures may include communicating the rank and/or a performance score to the service provider, performance contract mentioned in P0196, also see P0011-P0013.).).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics before the effective filing date of the invention to modify the method, software and system of Soulakis and Wilkerson to have contractual organizations ranked based on the scores, as taught by D’Auria, to narrow the focus on appropriate peer groups within a healthcare organization in case an overlapping of medical resources needs to be reported.
Claim 16:
D’Auria discloses wherein at least one of the healthcare providers is associated with more than one of the contractual organizations (In [P0008] Receiving healthcare-related information may include receiving information related to quality of care guidelines of a pay for performance healthcare provider contract, and see Pay-For-Performance contracts motioned in P0078.).

Claim 17:
D’Auria discloses wherein the program instructions which, when executed, further cause the computer to: assign scores to each of the contractual organizations (See Fig. 16C, Fig. 16D, mentioned in P0196 and a compliance rate of a pay for performance contract for a given service provider in P0199-P200.).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics before the effective filing date of the invention to modify the method, software and system of Soulakis and Wilkerson to determine associations between the healthcare providers and the contractual, as taught by D’Auria, to narrow the focus on appropriate peer groups within a healthcare organization in case an overlapping of medical resources needs to be reported.
Claim 18:
D’Auria discloses wherein the contractual organizations are ranked based on the scores (In [P200] Identifying one or more corrective measures may include communicating the rank and/or a performance score to the service provider, performance contract mentioned in P0196, also see P0011-P0013.).).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics before the effective filing date of the invention to modify the method, software and .

Response to Arguments
Applicant alleges that the present claims are an improvement to other technology or technical field. See pgs. 8-9 of Remarks – Examiner disagrees.
Comparing healthcare providers among their peers within a healthcare community or organization, among the patients that the healthcare providers have in common does not effect transformation, improve the functioning of the computer or to any technology field, but rather generally links the use of the judicial exception to a particular technological environment or field by reporting helpful quality assurance measure and performance outcomes that the community or organization would need to be aware in order to be cost effective, where frequency and cost are no impacted.
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103(a) and applied art already of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./               Examiner, Art Unit 3686 
11/17/2021                   

/RACHELLE L REICHERT/               Primary Examiner, Art Unit 3686